--------------------------------------------------------------------------------

Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT


THIS AGREEMENT made as of February 4, 1991 between Johnson Worldwide Associates,
Inc., a Wisconsin corporation (the "Company"), and Samuel C. Johnson, an
individual resident of the State of Wisconsin ("Mr. Johnson").


W I T N E S S E T H :


WHEREAS, Mr. Johnson holds indirectly the number of shares of Class A Common
Stock of the Company (the "Class A Stock") as set forth on Exhibit A hereto (the
"Shareholder Stock");


WHEREAS, Mr. Johnson desires to receive certain registration rights from the
Company with respect to the Shareholder Stock in order to facilitate his estate
and financial planning;


WHEREAS, the Company desires to receive a right of first refusal with respect to
the Shareholder Stock; and


WHEREAS, the Company believes that the registration rights set forth in this
Agreement will contribute to an orderly and stable market for the Class A Stock.


NOW THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties hereto agree as follows:


1.        Definitions.  As used hereafter in this Agreement, the following terms
shall have the following definitions:


(a)      The term "Person" means an individual, a partnership, a corporation, a
financial institution, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.


(b)      The term "Registrable Securities" means (i) the Shareholder Stock, (ii)
any common equity issued or issuable with respect to the Shareholder Stock by
way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization.  In the
event of any subdivision or consolidation of, or any other similar corporate
action affecting, the Registrable Securities, the 300,000 share request
requirement set forth in Section 2(a) hereof shall be proportionately adjusted. 
As to any particular Registrable Securities, such securities will cease to be
Registrable Securities when they have (x) been effectively registered under the
1933 Act and disposed of in a public offering in accordance with the
registration statement covering them or (y) been otherwise transferred, by sale,
pledge or otherwise, to a Person other than Mr. Johnson; Imogene P. Johnson; any
lineal descendant of Mr. Johnson; any guardian, custodian or personal
representative of any of the foregoing individuals; the trustee of a trust
principally for the benefit of any of such individuals; any corporation,
partnership or other entity so long as any of such individuals are the holders,
directly or indirectly, of a majority of such entity's voting and equity
securities; or a financial institution (but only as collateral for a loan to the
Shareholder pursuant to a written pledge agreement).  Upon written request of
the Shareholder, the Company may, at its option, from time to time designate
additional shares of Class A Stock as "Registrable Securities."
 
 

--------------------------------------------------------------------------------

(c)      The term "1933 Act" means the Securities Act of 1933, as amended, or
any similar federal law then in force.


(d)      The term "Securities and Exchange Commission" includes any governmental
body or agency succeeding to the functions thereof.


(e)      The term "Shareholder" shall mean (i) Mr. Johnson during his lifetime
and prior to the appointment of any guardian for him, and thereafter (ii) the
written designee of the Person who was most recently the Shareholder (only so
long as such written designee holds, directly or indirectly, at least the number
of Registrable Securities required to meet the 300,000 share request requirement
in Section 2(a) hereof); provided that no more than one Person shall be the
Shareholder at any point in time.  No written designation by a Person pursuant
to Section 1(e)(ii) hereof shall be effective until delivered to the Company and
any subsequent written designation by such Person so delivered shall supersede
any prior written designation by such Person.  Notwithstanding Section 1(e)(ii)
hereof, if no Person has been the Shareholder for a period of one month, the
Person, if any, holding, directly or indirectly, the largest number of
Registrable Securities in excess of the 300,000 share request requirement in
Section 2(a) hereof, other than a Pledgee, shall be the Shareholder.  No Person
shall have any liability as the Shareholder pursuant to this Agreement prior to
exercising any rights hereunder.


(f)       The term "Participating Holder" means a holder of Registrable
Securities who has agreed in writing to be subject to certain provisions of this
Agreement as provided in Section 8(b) or Section 9(b) hereof.
 
- 2 -

--------------------------------------------------------------------------------

2.        Demand Registrations.
 
(a)      Right to Demand Registration.  Except as otherwise provided in this
Agreement, upon the request of the Shareholder to register not less than 300,000
shares of Registrable Securities held by Participating Holders for the purpose
of making an underwritten public offering, the Company will prepare and file on
Form S‑1, S‑2 or S‑3 (or on such other form as the Company shall determine) with
the Securities and Exchange Commission a registration statement under the 1933
Act covering such Registrable Securities.  Each registration requested pursuant
to and in compliance with this Section 2(a) is referred to herein as a "Demand
Registration" and each underwritten public offering related thereto is referred
to herein as a "Public Offering."  There shall be no more than a total of three
Demand Registrations effected pursuant to this Agreement.


(b)      Mechanics of Demand Registrations.


(i)       The Company shall be deemed to have received a request for a Demand
Registration as provided in Section 2(a) hereof if it receives a written
statement signed by the Shareholder requesting that the Company effect a Demand
Registration and specifying the Participating Holders and the number of
Registrable Securities to be registered by each (the "Demand Request").


(ii)      The Company may include, as determined in its sole discretion, in any
Demand Registration any additional securities of the Company (whether newly
issued or then outstanding).  If the managing underwriter of the Public Offering
advises the Company in writing that in its opinion it would be desirable to
reduce the number of Registrable Securities and other securities included in the
Demand Registration in order to permit the orderly sale at a reasonable price of
such securities, the Company will include in such registration, prior to the
inclusion of any other securities, the Registrable Securities included in the
Demand Request.  If any Public Offering is conducted on a best efforts basis,
the Registrable Securities included pursuant to the Demand Request shall be
deemed sold prior to the sale of any additional securities.


(c)      Restrictions on Registrations.


(i)       The Company will not be obligated to effect any Demand Registration
(A) which would require that financial statements of the Company other than
audited fiscal year‑end financial statements be included in the registration
statement, unless the Shareholder agrees to pay all expenses (other than
internal Company expenses) relating to any special audit and/or other accounting
or auditing procedures deemed necessary by the Company, in its sole discretion,
with respect to such registration; or (B) within six months after the effective
date of a previous Demand Registration.
 
- 3 -

--------------------------------------------------------------------------------

(ii)      The Company may postpone for a reasonable period of time the filing or
effectiveness of, or suspend sales under, a registration statement with respect
to a Demand Registration if the Company's board of directors determines that
such Demand Registration and Public Offering might reasonably be expected to (A)
adversely affect the Company or holders of the Company's securities, or (B)
require premature public disclosure of, have an adverse effect on, or be
inadvisable in view of, any proposal or plan by the Company or any of its
subsidiaries to engage in any sale of securities, financing, acquisition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or similar transaction; provided that in such event,
the Shareholder will be entitled to withdraw such Demand Request and, if such
request is withdrawn, (x) such Demand Registration will not count as one Demand
Registration effected pursuant to Section 2(a) hereof and (y) the Shareholder
will not be liable for any of the expenses referred to in Section 2(e) hereof. 
In the event of any postponement or suspension pursuant to this Section
2(c)(ii), Section 2(c)(i)(A) hereof shall no longer apply to such Demand
Registration (unless the Demand Request is withdrawn).  The Company shall
promptly notify the Shareholder in writing of any such postponement or
suspension.


(d)      Selection of Underwriters.  The Company will have the right to select
the underwriters who will manage any Public Offering, which underwriters shall
be nationally recognized, subject to the approval of the Shareholder, which
approval shall not unreasonably be withheld.


(e)      Registration Expenses.


(i)       All expenses incident to the Company's performance of or compliance
with a Demand Request, whether or not the registration becomes effective,
including without limitation all registration and filing fees, fees and expenses
of compliance with securities or blue sky laws, fees and expenses incurred in
connection with clearance by the National Association of Securities Dealers,
Inc., printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, underwriters (including discounts and commissions) and other
Persons retained by the Company (all such expenses being herein called
"Registration Expenses"), will be borne by the Shareholder, except that the
Company will, in any event, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit or quarterly
review, and the expenses and fees for listing the securities to be registered on
each securities exchange on which similar securities issued by the Company are
then listed.
 
- 4 -

--------------------------------------------------------------------------------

(ii)      Notwithstanding the foregoing, if additional securities are to be sold
in such Demand Registration pursuant to Section 2(b)(ii) hereof, each holder of
such additional securities will pay such holder's pro‑rata Registration Expenses
in the same proportion that the amount of such additional securities to be sold
by such holder bears to the aggregate amount of securities to be so registered;
provided that if the Company makes or has made other arrangements for the
payment of expenses allocable to the holders of such additional shares pursuant
to this Section 2(e)(ii), the Shareholder as such shall in no event be required
to pay such expenses.


3.        Piggyback Registration Rights.  In addition to the Demand Registration
rights provided in Section 2 hereof, if the Company shall at any time determine
to register shares (including pursuant to a Demand Registration if the
Shareholder has made an assignment as permitted by Section 9 hereof) of Class A
Stock or other equity security (the "Original Shares") under the 1933 Act for
the purpose of making an underwritten public offering thereof (the "Piggyback
Offering"), the Company shall give written notice thereof to the Shareholder as
promptly as practicable.  If and to the extent requested by the Shareholder in
writing (which request shall specify the Participating Holders and number of the
Registrable Securities to be registered by each) within fifteen days after
receipt of any such notice, the Company will use its best efforts to register
Registrable Securities held by Participating Holders concurrently with the
Original Shares and on the same terms and conditions as the Piggyback Offering,
unless in the opinion of the managing underwriters of such offering it would be
desirable not to include such additional Registrable Shares in order to permit
the orderly sale at a reasonable price of the Original Shares.  In connection
with any Piggyback Offering in which Registrable Securities are included at the
request of the Shareholder pursuant to this Section 3 hereof, the Shareholder
shall be solely responsible for fees and expenses of counsel of any
Participating Holders and underwriting discounts and commissions attributable to
such Registrable Securities, and all other expenses incident to the Piggyback
Offering (including without limitation the expenses set forth in Section
2(e)(i)) shall be borne by the Shareholder in the same proportion that the
amount of securities to be sold in the Piggyback Offering by the Participating
Holders bears to the aggregate amount of all securities to be sold in such
offering.
 
- 5 -

--------------------------------------------------------------------------------

4.        Holdback Agreements.


(a)      The Shareholder agrees not to effect any public sale or distribution of
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and the ninety day period beginning on the effective date of any Demand
Registration or registration pursuant to Section 3 hereof (except as part of
such registration), unless the underwriters managing the related public offering
otherwise agree.


(b)      The Company agrees not to effect any public sale or distribution of
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and the ninety day period beginning on the effective date of any Demand
Registration (except as part of such registration, a registration of a stock
option, incentive, compensation, profit sharing or other employee benefit plan
or of securities issued or issuable pursuant to any such plan, a registration of
securities proposed to be issued in exchange for the securities or assets of, or
in connection with, a merger or consolidation involving another corporation, or
except in connection with a stock dividend), unless the underwriters managing
the related public offering otherwise agree.


5.        Registration Procedures.  Whenever the Shareholder has requested that
any Registrable Securities be registered pursuant to Section 2(a) hereof, except
as otherwise provided herein, the Company will as soon as reasonably possible:


(a)      Prepare and file with the Securities and Exchange Commission a
registration statement with respect to such Registrable Securities and use its
best efforts to cause such registration statement to become effective; provided
that in no event shall the Company be required to file a registration statement
prior to sixty days, in the case of a registration on Form S‑1, or thirty days,
in the case of a registration on Form S‑2 or Form S‑3, following receipt of a
Demand Request.


(b)      Prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than ninety days.


(c)      Furnish to the Shareholder such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as the Shareholder may reasonably request.
 
- 6 -

--------------------------------------------------------------------------------

(d)      Use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as the
Shareholder reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to allow the disposition of such
Registrable Securities in such jurisdictions (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (ii)
subject itself to taxation in any such jurisdiction or (iii) consent to general
service of process in any such jurisdiction);


(e)      Notify the Shareholder, at any time when a prospectus relating thereto
is required to be delivered under the 1933 Act, of the happening of any event as
a result of which the prospectus included in such registration statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, if reasonably requested by the
underwriters or the Shareholder, the Company will prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;


(f)       Use its best efforts to cause all such Registrable Securities to be
quoted or listed on each quotation system or securities exchange on which
similar securities issued by the Company are then quoted or listed;


(g)      Take such customary actions and enter into such customary agreements
(including underwriting agreements in customary form) as the Shareholder shall
reasonably request.


(h)      Make available for inspection by the Shareholder, any underwriter
participating in the related public offering, and any attorney, accountant or
other agent retained by such underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company's officers, directors, employees and independent accountants to supply
all information reasonably requested by the Shareholder or any such underwriter,
attorney, accountant or agent in connection with the preparation of such
registration statement; provided, in any case, that the Shareholder and any such
underwriter, attorney, accountant or agent enter into such customary
confidentiality agreement as the Company shall reasonably request.
 
- 7 -

--------------------------------------------------------------------------------

6.        Right of First Refusal.


(a)      Each request for registration by the Shareholder pursuant to Section
2(a) or, if applicable, Section 3 hereof shall constitute an offer to sell to
the Company all, but not less than all, of the Registrable Shares covered by
such request (the "Offered Shares") on the terms and conditions set forth in
this Section 6.


(b)      The Company may elect to purchase all, but not less than all, of the
Offered Shares pursuant to this Section 6 by sending written notice of such
election to the Shareholder at any time prior to the earlier of (i) the
effectiveness of the registration statement which relates to such request or
(ii) the withdrawal of such request.


(c)      The purchase price (the "Purchase Price") for the Offered Shares
purchased pursuant to this Section 6 shall be equal the average of the closing
prices of the Class A Stock on the five trading days prior to the date on which
the Company sends the notice referred to in Section 6(b) hereof as reported on
the NASDAQ National Market System (or on such other quotation system or exchange
on which the Class A Stock is then quoted or listed) multiplied by the number of
Offered Shares.


(d)      The closing (the "Closing") of a purchase of Offered Shares by the
Company pursuant to this Section 6 shall be held on the date (the "Closing
Date") designated by the Company in the written notice referred to in Section
6(b) hereof.  The Closing Date shall not be less than two, and not more than
twenty‑five, business days following the date on which the Company sends such
notice.  At the Closing, the Company shall deliver to the Shareholder the
Purchase Price in cash or its equivalent and the Shareholder shall deliver to
the Company certificates with stock powers duly executed in blank representing
all of the Offered Shares, free and clear of all liens and encumbrances.  One
Demand Registration shall be deemed to have been effected pursuant to this
Agreement upon each purchase of Offered Shares by the Company pursuant to this
Section 6.


(e)      Notwithstanding the provisions of Section 6(a) through (c) hereof, if
the Purchase Price is equal to less than 90% of the average of the closing
prices of the Class A Stock on the five trading days prior to the date on which
the Company received the request for registration pursuant to Section 2(a) or
Section 3 hereof as reported on the NASDAQ National Market System (or on such
other quotation system or exchange on which the Class A Stock is then quoted or
listed) multiplied by the number of Offered Shares, the Shareholder shall have
the right to withdraw such request for registration with the effect that (i) the
Company shall not be entitled to purchase the Offered Shares pursuant to this
Section 6 and (ii) in the case of a Demand Request, such Demand Registration
will not count as one Demand Registration effected pursuant to Section 2(a)
hereof.  In order to exercise the right provided in this Section 6(e), the
Company must receive written notice of such exercise by the Shareholder within
one business day after the Shareholder receives the written notice set forth in
Section 6(b) hereof.
 
- 8 -

--------------------------------------------------------------------------------

(f)       Notwithstanding the provisions of this Section 6, after the death of
Mr. Johnson, any election by the Company pursuant to Section 6(b) hereof shall
be subject to the following additional terms and conditions:


(i)       The Closing Date shall be not less than five business days following
the date on which the Company sends the written notice referred to in Section
6(b) hereof.


(ii)      If at any time prior to the Closing the Shareholder delivers to the
Company an opinion of counsel (which counsel is reasonably satisfactory to the
Company) to the effect that at least 5% of the Offered Shares would not, in such
counsel's opinion, either (A) qualify for redemption treatment under Section 303
of the Internal Revenue Code of 1986, as amended (the "Code") or (B) qualify for
treatment as an exchange as specified in Section 302(b) of the Code, the Company
shall not be entitled to make the election referred to in Section 6(b) hereof.


7.        Indemnification.


(a)      In connection with any registration statement filed pursuant to this
Agreement, the Company agrees to indemnify, to the extent permitted by law, the
Shareholder and, if any, the officers and directors of, and each Person who
controls, (within the meaning of the 1933 Act) the Shareholder against all
losses, claims, damages, liabilities and expenses resulting from any untrue or
alleged untrue statement of a material fact contained in any such registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance on any information
or affidavit furnished to the Company by the Shareholder or any Participating
Holder expressly for use therein.
 
(b)      In connection with any registration statement filed pursuant to this
Agreement, the Shareholder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, will indemnify the Company, its directors and officers and
each Person who controls the Company (within the meaning of the 1933 Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of a material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished by the Shareholder or any
Participating Holder.
 
- 9 -

--------------------------------------------------------------------------------

(c)      Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party's reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party.  The indemnifying party will not be subject to any liability
for any settlement made by the indemnified party without its consent (but such
consent will not be unreasonably withheld).  An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.


(d)      The indemnification provided for under the Agreement will remain in
full force and effect regardless of any other agreement for indemnification or
any investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and will survive the
transfer of securities.  Each indemnified party also agrees to make such
provisions as are reasonably requested by any indemnified party for contribution
to such party in the event indemnification is unavailable for any reason.


8.        Participation in Registrations.


(a)      No Person may participate in any registration hereunder unless such
Person (i) agrees to sell such Person's securities on the basis provided in any
underwriting arrangements approved by the Company, (ii) furnishes in writing to
the Company all information and affidavits reasonably requested by the Company
and (iii) completes and executes all customary questionnaires, powers of
attorney, custody agreements, indemnities (including indemnification of the
Company by such Person), underwriting agreements and other documents required
under the terms of such underwriting arrangements or reasonably requested by the
Company.
 
- 10 -

--------------------------------------------------------------------------------

(b)      Notwithstanding anything in this Agreement to the contrary, the Company
shall have no obligation to register, pursuant to Section 2(a) or Section 3
hereof, any Registrable Securities unless and until the holder thereof shall
have agreed in writing (i) to be included in the request for registration
pursuant to Section 2(a) or Section 3 hereof and (ii) to be subject to the
provisions of Section 6 and Section 8 hereof.


9.        Assignment.


(a)      The Shareholder shall have the right to assign in writing the right to
request one or more of the Demand Registrations provided in Section 2(a) hereof
(but only to the extent that such Demand Registrations have not been otherwise
assigned or effected, or are not then the subject of a Demand Request) to any
financial institution (the "Pledgee") pursuant to the terms and conditions set
forth in Section 9(b) hereof, but only if such financial institution holds
Registrable Shares as collateral pursuant to the terms of a written pledge
agreement.  No other assignment (other than designation as provided in Section
1(e) hereof) of the registration or other rights of the Shareholder provided in
this Agreement may be made by the Shareholder without the written consent of the
Company.  If any assignment described in this Section 9 terminates before each
of the Demand Registrations provided for therein has been effected, the right to
request any Demand Registration not so effected shall revert to the Shareholder.


(b)      In the case of an assignment as provided in Section 9(a) hereof, (x)
the Pledgee shall agree in writing to be bound by the terms and conditions of
this Agreement in any such assignment (with the Company as a third party
beneficiary thereof), or such assignment shall be void and of no further effect,
(y) no such assignment shall be effective unless and until the Company receives
a copy of such assignment, and (z) this Agreement shall be deemed to read as
follows with respect to any exercise of a Demand Registration right by the
Pledgee:


(i)       "Pledgee" shall be substituted for "Shareholder" in Sections 2(a),
2(b), 2(c) (other than Section 2(c)(ii)(y)), 2(d), 5 and 6 (other than Section
6(f)) hereof.


(ii)      "Shareholder and the Pledgee, jointly and severally" shall be
substituted for "Shareholder" in Section 2(e)(i) hereof.
 
- 11 -

--------------------------------------------------------------------------------

(iii)     "Shareholder and the Pledgee" shall be substituted for "Shareholder"
in Sections 2(c)(ii)(y), 2(e)(ii), 4(a) and 10(b) hereof.


(iv)     Section 7(a) and Section 7(b) hereof shall be both (A) read as written
and (B) read with "Pledgee" substituted for "Shareholder" and with "or any
Participating Holder" deleted.


(v)      "Shareholder and, to the extent that the Pledgee's rights under this
Agreement would be materially adversely affected, the Pledgee" shall be
substituted for "Shareholder" in Section 10(a) hereof.


(vi)     All other sections of this Agreement shall read as written.


10.      Miscellaneous.


(a)      Amendments and Waivers.  The provisions of this Agreement may be
amended only by the written consent of the Company and the Shareholder.


(b)      Successors and Assigns.  All covenants and agreements in this Agreement
by or on behalf of any of the parties hereto will bind and inure to the benefit
of the respective successors and assigns of the Company and, to the extent
provided in this Agreement, the Shareholder.


(c)      Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


(d)      Descriptive Heading.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.


(e)      Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement and the exhibits hereto will be governed by the
internal laws of the State of Wisconsin.


(f)       Notices.  All notices, demands or other communications to any party to
be given or delivered under or by reason of the provisions of this Agreement
will be in writing and will be deemed to have been given when delivered
personally or when mailed by certified or registered mail, return receipt
requested and postage prepaid.
 
- 12 -

--------------------------------------------------------------------------------

(i)       Notices, demands and other communications to be sent to the Company
and the Shareholder shall be sent to the respective addresses indicated below:
 

 
Johnson Worldwide Associates, Inc.
   
222 Main Street
   
Racine, Wisconsin 53403
   
Attention:  President
         
Mr. Samuel C. Johnson
   
c/o J/K Management Services, Inc.
   
4041 North Main Street
   
Racine, Wisconsin 53402
   
Attention:  John Schroeder
 



or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.


(ii)      Notices, demands and other communications to be sent to a Pledgee, if
any, shall be sent to the address and to the attention of such person as such
Pledgee shall have specified by prior written notice to the sending party.


(g)      Counterparts.  This Agreement may be executed in two or more
counterparts any one of which need not contain the signature of more than one
party, but all such counterparts together will constitute one and the same
Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
JOHNSON WORLDWIDE ASSOCIATES, INC.
     
By
/s/ Terence S. Malone  
 
Its
President    
/s/ Samuel C. Johnson
 
Samuel C. Johnson

 
- 13 -

--------------------------------------------------------------------------------

EXHIBIT A


Holder of Record
Number of Shares of
Class A Common Stock
 
Samuel C. Johnson
1988 Trust No. 1
u/a dated September 14,
1988
1,243,206
 
S.C.J. Marketing, Inc.
   165,690

 
 

--------------------------------------------------------------------------------